TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-20-00128-CR


                                  Ruben Ortiz Haro, Appellant

                                                  v.

                                   The State of Texas, Appellee


             FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
       NO. B-17-1174-SB, THE HONORABLE BEN WOODWARD, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due on April 10, 2020. After this Court granted

multiple motions requesting an extension of time to file his brief, the Court ordered counsel to

file appellant’s brief no later than August 31, 2020. In granting the most recent extension, this

Court advised counsel that no further extensions would be granted and that a failure to file

appellant’s brief would result in the referral of this case to the trial court for a hearing under Rule

38.8(b) of the Texas Rules of Appellate Procedure. After the Court issued its order, appellant’s

counsel filed a subsequent motion seeking a further extension to September 5, 2020. To date, the

brief has not been tendered for filing.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether
counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than October 30, 2020. See id. R. 38.8(b)(3).

               It is so ordered September 30, 2020.



Before Chief Justice Rose, Justices Baker and Kelly

Abated and Remanded

Filed: September 30, 2020

Do Not Publish




                                                2